Citation Nr: 0827832	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for amputation of the 
left toe, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran's claims folder was later transferred 
to the RO in Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in May 2008 that he was Freight Traffic 
Specialist in service and he fell three feet backward from a 
forklift in May 1966.  He indicated he fell backwards and 
came down on the left side of his knee and hurt his back and 
ankle as well.  The veteran stated that he was off duty for 
about a week as a result of the fall and that he received 
painkillers as treatment for the balance of his time in 
service.  Seven to ten years later he was having more serious 
problems with his knee around 1973 or 1974; he received x-
rays that indicated his knee cartilage had been badly torn.  
The veteran also indicated that he had a knee operation in 
1977.  Unfortunately, any records reflecting this surgery in 
1977 are not associated with the claims file.  These records 
should be obtained.  See 38 C.F.R. 3.159(c)(1) (2007).  The 
veteran was hospitalized for treatment for his forklift fall 
in May 1966 for his spine and coccyx area and service 
treatment records reflect this injury.  Despite the veteran's 
current testimony, no treatment or diagnosis is reflected in 
the service treatment records for his knee at the time of his 
accident.

There are numerous private medical records submitted by the 
veteran documenting left knee problems since his separation 
from service, including records submitted to the Social 
Security Administration in the 1990s.  A January 2006 VA 
examiner found that the veteran had degenerative 
osteoarthritis in his left knee while conducting an 
examination focused on the veteran's left ankle.  The 
examiner did not focus on the veteran's medical history or 
etiology of any left knee disability during this examination, 
however.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's service treatment records document the incident 
in service that he alleges the injury to have occurred and 
the veteran is competent to attest that he began experiencing 
knee pain after this accident.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his left knee condition is related to his 
military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The veteran was denied service connection for diabetes 
mellitus on a presumptive basis because he did not serve in 
the Republic of Vietnam; however, the veteran is claiming 
service connection for his diabetes mellitus on a direct 
basis.

Additional development is necessary before a decision can be 
made in this case.

The veteran alleges that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  His medical records 
establish a current diagnosis of diabetes mellitus many years 
after service.  In general, VA regulations allow for 
presumptive service connection for diabetes mellitus for 
veterans who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in the Air Force as a 
Freight Traffic Specialist at Barksdale Air Force Base, 
Louisiana between December 1965 and June 1966.  He stated his 
job involved loading and unloading cargo coming in and going 
out of the warehouse.  He claims that the airmen often moved 
55-gallon drums that contained Agent Orange or other 
herbicides and that these barrels were always wet.  Since he 
was sweaty and rubbing his neck a lot, he ended up getting it 
on himself.  In addition, the veteran ended up with a growth 
on his neck that the service doctors could not figure out the 
etiology of.  They put a wick in his neck and drained it, 
spending five to six days in the hospital.  The veteran's 
neck growth and treatment of it are reflected in the 
veteran's service treatment records.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
2.C.10n., directs the RO to send a detailed statement of the 
veteran's claimed herbicide exposure to the Compensation and 
Pension (C&P) Service via e-mail and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If such review does not confirm the exposure, a request 
should then be sent to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification.  Prior to any 
further adjudication of the claim, the veteran's allegations 
of Agent Orange exposure at Barksdale Air Force Base, 
Louisiana should be investigated and developed as prescribed 
in M21-1MR.

If an examination is scheduled, the appellant is again 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

With respect to the veteran's claim for service connection 
for amputation of the left toe, secondary to diabetes 
mellitus, this claim is dependent on whether the veteran 
receives service connection for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his left knee disability.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  This request should 
include requests to any medical provider 
that provided treatment for the veteran's 
left knee, including any surgery done 
sometime in 1977 or 1978, which the 
veteran referenced in his May 2008 
hearing.

2.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any left knee disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any left knee 
disability is medically related to the 
veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include a 
discussion of the veteran's documented 
medical history and assertions.  The 
examiner must provide the reasons and 
bases for any medical opinion given.

3.  Ask the veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that 
may establish his exposure to herbicides 
while performing his duties as a Freight 
Traffic Specialist at Barksdale Air Force 
Base, Louisiana in 1965-1966.  

4.  Attempt to verify the veteran's 
claimed herbicide exposure in locations 
other than in Vietnam during the Vietnam 
Era or along the DMZ in Korea, as 
specified in M21-1MR.

5.  If the above efforts do not verify any 
exposure to herbicides, schedule the 
veteran for an examination to address the 
etiology of the veteran's diabetes 
mellitus.  Specifically, the examiner 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current diagnosis of diabetes 
mellitus was first manifested in service 
and/or is related to his service. The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  The 
examiner must provide the reasons and 
bases for any medical opinion given.
	
6.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a left knee condition, 
diabetes mellitus and for amputation of 
the left toe, secondary to diabetes 
mellitus.  If the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



